Case 2:16-cr-20222-AJT-RSW ECF No. 437, PageID.3755 Filed 06/11/20 Page 1 of 28




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

 UNITED STATES OF AMERICA,

        Plaintiff,
                                           Case No. 16-20222
 v.                                        Hon. Arthur J. Tarnow

 ELLIOTT COTTON,

      Defendant.
 _________________________________/

                  United States’ Response Opposing
          the Defendant’s Request for Compassionate Release

      The Defendant, Elliot Cotton, was involved in the distribution of

 cocaine as part of a drug trafficking organization working in the

 Detroit, Michigan area. Cotton mailed packages obtained from a source

 of supply in California to the Detroit, Michigan, area. These packages

 contained as much as 500 grams of cocaine at a time. In addition to

 committing this serious offense, Cotton made numerous deposits of the

 proceeds from the sales of controlled substances into the accounts of

 coconspirators, who, in turn, used those proceeds to purchase still more

 cocaine for distribution. Cotton was thus involved in both the delivery of

 drugs, and the laundering of the proceeds of their later sale. Cotton

 participated in this conduct for years, and was well into his adulthood –

                                       1
Case 2:16-cr-20222-AJT-RSW ECF No. 437, PageID.3756 Filed 06/11/20 Page 2 of 28




 his mid-50s – when he did so. Cotton was charged with multiple drug

 and money laundering offenses, and pled guilty to possession with

 intent to distribute cocaine, in violation of 21 U.S.C. § 841, and

 conspiracy to launder money instruments, in violation of 18 U.S.C. §

 1956. On June 13, 2018, he was sentenced to 60 months’ of

 imprisonment.

    Cotton began serving his current sentence on July 26, 2018. He now

 moves for compassionate release under 18 U.S.C. § 3582(c)(1)(A). His

 motion should be denied.

    First, since January 2020, the Bureau of Prisons has been preparing

 for Covid-19, implementing strict precautions to minimize the virus’s

 spread in its facilities. Following two recent directives from the

 Attorney General, the Bureau of Prisons is also assessing its entire

 prison population to determine which inmates face the most risk from

 Covid-19, pose the least danger to public safety, and can safely be

 granted home confinement. This process necessarily requires the

 Bureau of Prisons to identify the best candidates for release, ensure

 that their homes are suitable for home confinement, and arrange a way

 to quarantine each of them for 14 days. As of June 11, 2020, these


                                      2
Case 2:16-cr-20222-AJT-RSW ECF No. 437, PageID.3757 Filed 06/11/20 Page 3 of 28




 directives have already resulted in at least 4,010 inmates being placed

 on home confinement. See BOP Covid-19 Website.

    Second, Cotton does not qualify for compassionate release. On May

 25, 2020, Cotton submitted an administrative request for

 compassionate release based on his purported risk of a severe case of

 Covid-19, but because 30 days have not yet passed, as required under

 18 U.S.C. § 3582(c)(1)(A), Cotton’s motion must be dismissed until such

 time as he exhausts his administrative remedies. United States v. Alam,

 No. 20-1298, 2020 U.S. App. LEXIS 17321 (6th Cir. June 2, 2020). Nor,

 in any event, does Cotton satisfy the statutorily mandated criteria for

 compassionate release. “[T]he mere existence of Covid-19 in society and

 the possibility that it may spread to a particular prison alone cannot

 independently justify compassionate release.” United States v. Raia,

 954 F.3d 594, 597 (3d Cir. 2020). Because § 3582(c)(1)(A) requires that

 release be “consistent with” the Sentencing Commission’s policy

 statements, Cotton’s failure to meet the criteria in USSG § 1B1.13 also

 forecloses relief. Even assuming a defendant facing a heightened risk

 from Covid-19 might satisfy the criteria in § 1B1.13(1)(A) & cmt. n.1,

 Cotton does not have a condition that places him at higher risk from


                                      3
Case 2:16-cr-20222-AJT-RSW ECF No. 437, PageID.3758 Filed 06/11/20 Page 4 of 28




 Covid-19. And BOP’s efforts at containing the spread of Covid-19 have

 succeeded as of the date of this filing in there being no confirmed cases

 of the disease at FCI Morgantown, where Cotton is incarcerated.

 Additionally, Cotton’s offense and history make him a danger to the

 community, which precludes release under USSG § 1B1.13(2), because

 he is a drug offender and money launderer who persisted in his conduct

 for years. And the § 3553(a) factors—which the Court must also

 consider under § 3582(c)(1)(A)—likewise do not support release for

 these same reasons.

                                Background

    Beginning in 2012, Ronald Miller organized a group of individuals to

 assist in the receipt and distribution of cocaine. One of Miller’s primary

 sources of supply for cocaine was Ramel Howard. Howard had contacts

 in California who supplied him kilograms of cocaine at a time. Howard

 assembled a small group of men to assist in packaging and mailing up

 to 500 grams of the cocaine at a time to locations around the United

 States, including the Detroit area. Among that group of men was Elliott

 Cotton. Cotton mailed numerous packages of 500 grams or more of

 cocaine to the Detroit area from California over a period of several


                                      4
Case 2:16-cr-20222-AJT-RSW ECF No. 437, PageID.3759 Filed 06/11/20 Page 5 of 28




 years. After the packages of cocaine were received and then sold, most

 usually to Miller, in the Detroit area, Cotton and others would collect

 the proceeds and deposit them at banks in the Detroit area into reputed

 business accounts of Howard and another coconspirator, Jeffrey Moore.

 Howard would then withdraw the funds in California, and the process

 would begin anew, with cocaine being shipped, and proceeds collected

 and deposited. Cotton participated in this scheme for several years,

 with the most activity in 2014. At that time, Cotton was already in his

 mid-to-late 50s.

    Cotton was charged with multiple drug and money laundering

 crimes. He eventually pled guilty to possession with intent to distribute

 cocaine and money laundering. Because of the quantity of cocaine

 involved, Cotton faced a 60 month mandatory minimum sentence of

 imprisonment, but he was eligible for the “safety valve” under18 U.S.C.

 § 3553(f) that would have allowed him to be sentenced below that

 mandatory minimum if he agreed to proffer with the government.

 Cotton declined to participate in that proffer despite being given

 numerous opportunities to do so. He was sentenced to the mandatory

 minimum term of 60 months’ of imprisonment on June 13, 2018.


                                      5
Case 2:16-cr-20222-AJT-RSW ECF No. 437, PageID.3760 Filed 06/11/20 Page 6 of 28




      Cotton began serving his prison sentence on July 26, 2018, and is

 currently incarcerated at FCI Morgantown in West Virginia. He is 64

 years old, and his projected release date is October 23, 2022. Cotton has

 no serious medical conditions, and no medical conditions that are

 recognized to place him at risk of a severe case of Covid-19, were he to

 contract the virus. Nevertheless, Cotton has moved for compassionate

 release, and claims that he has severe asthma, placing him at

 heightened risk of death during the Covid-19 pandemic.

                                 Argument

 I.     The Bureau of Prisons has responded to Covid-19 by
        protecting inmates and increasing home confinement.

        A.    The Bureau of Prisons’ precautions have mitigated
              the risk from Covid-19 within its facilities.

      The Bureau of Prisons has reacted quickly to confront Covid-19’s

 spread within its facilities. For over almost a decade, the Bureau of

 Prisons has maintained a detailed protocol for responding to a

 pandemic. Consistent with that protocol, the Bureau of Prisons began

 planning for Covid-19 in January 2020.

      On March 13, 2020, the Bureau of Prisons began modifying its

 operations to implement its Covid-19 Action Plan and minimize the risk

 of Covid-19 transmission into and inside its facilities. See BOP Covid-19
                                    6
Case 2:16-cr-20222-AJT-RSW ECF No. 437, PageID.3761 Filed 06/11/20 Page 7 of 28




 Modified Operations Website. Since then, as the worldwide crisis has

 evolved, the Bureau of Prisons has repeatedly revised its plan. To stop

 the spread of the disease, the Bureau of Prisons has restricted inmate

 movement within and between facilities. See id. Only limited group

 gathering is allowed, and social distancing is maximized. Staff and

 inmates are also issued face masks to wear in public areas. See BOP

 FAQs: Correcting Myths and Misinformation.

    Every newly admitted inmate is screened for Covid-19 risk factors

 and symptoms. Asymptomatic inmates with risk of exposure are placed

 in quarantine for a minimum of 14 days or until cleared by medical

 staff. Symptomatic inmates are provided with medical evaluation and

 treatment and are isolated from other inmates until testing negative for

 Covid-19 or being cleared by medical staff under the CDC’s criteria. In

 areas with sustained community transmission, all staff are screened for

 symptoms. Staff registering a temperature of 100.4 degrees Fahrenheit

 or higher are barred from the facility on that basis alone. A staff

 member with other symptoms can be placed on leave by a medical

 officer.




                                      7
Case 2:16-cr-20222-AJT-RSW ECF No. 437, PageID.3762 Filed 06/11/20 Page 8 of 28




    Other access to the facilities has likewise been restricted.

 Contractors are only permitted access if performing essential services,

 and any contractor who requires access is screened for symptoms and

 risk factors. Social and legal visits have been suspended to limit the

 number of people entering the facility and interacting with inmates.

 But to ensure that relationships and communication are maintained

 throughout this disruption, the Bureau of Prisons has increased

 inmates’ telephone allowance to 500 minutes per month. Legal visits

 are permitted on a case-by-case basis after the attorney has been

 screened for infection.

    Like all other institutions, penal and otherwise, the Bureau of

 Prisons has not been able to eliminate the risks from Covid-19

 completely, despite its best efforts. But the Bureau of Prisons’ measures

 will help federal inmates remain protected from Covid-19 and ensure

 that they receive any required medical care during these difficult times.

 Efforts like these have so far succeeded in there being no confirmed

 cases of Covid-19 at FCI Morgantown where Cotton is incarcerated.




                                      8
Case 2:16-cr-20222-AJT-RSW ECF No. 437, PageID.3763 Filed 06/11/20 Page 9 of 28




       B.    The Bureau of Prisons is increasing the number of
             inmates who are granted home confinement.

    The Bureau of Prisons has also responded to Covid-19 by increasing

 the placement of federal prisoners in home confinement. New

 legislation now temporarily permits the Bureau of Prisons to “lengthen

 the maximum amount of time for which [it] is authorized to place a

 prisoner in home confinement” during the Covid-19 pandemic.

 Coronavirus Aid, Relief, and Economic Security Act (CARES Act)

 § 12003(b)(2), Pub. L. No. 116-136, 134 Stat. 281, 516 (Mar. 27, 2020).

 The Attorney General has also issued two directives, ordering the

 Bureau of Prisons to use the “various statutory authorities to grant

 home confinement for inmates seeking transfer in connection with the

 ongoing Covid-19 pandemic.” (03-26-2020 Directive to BOP, at 1; accord

 04-03-2020 Directive to BOP, at 1). The directives require the Bureau of

 Prisons to identify the inmates most at risk from Covid-19 and “to

 consider the totality of circumstances for each individual inmate” in

 deciding whether home confinement is appropriate. (03-26-2020

 Directive to BOP, at 1).

    The Bureau of Prisons’ efforts on this point are not hypothetical.

 Over 4,000 federal inmates have been granted home confinement since

                                      9
Case 2:16-cr-20222-AJT-RSW ECF No. 437, PageID.3764 Filed 06/11/20 Page 10 of 28




 the Covid-19 pandemic began, and that number continues to grow. BOP

 Coronavirus FAQs. As the Attorney General’s directives have explained,

 these home-confinement decisions have required evaluating several

 criteria:

       1.) Each inmate’s age and vulnerability to Covid-19;

       2.) Whether home confinement would increase or decrease
       the inmate’s risk of contracting Covid-19; and

       3.) Whether the inmate’s release into home confinement
       would risk public safety.

 (03-26-2020 Directive to BOP; 04-03-2020 Directive to BOP).

    These criteria not only make sense, but also fit the realities of the

 Covid-19 pandemic far better than any other solution does. The Bureau

 of Prisons cannot open its facilities’ gates indiscriminately and unleash

 tens of thousands of convicted criminals, en masse. It must focus on the

 inmates who have the highest risk factors for Covid-19 and are least

 likely to engage in new criminal activity. This is true not just to protect

 the public generally, but to avoid the risk that a released defendant will

 bring Covid-19 back into the jail or prison system if he violates his

 terms of release or is caught committing a new crime. See 18 U.S.C.

 § 3624(g)(5); 34 U.S.C. § 60541(g)(2). The Bureau of Prisons’ home-


                                      10
Case 2:16-cr-20222-AJT-RSW ECF No. 437, PageID.3765 Filed 06/11/20 Page 11 of 28




 confinement initiative thus appropriately focuses on the inmates who

 will most benefit from release and whose release is least risky.

    The Bureau of Prisons must also balance another important

 consideration: how likely is an inmate to abide by the CDC’s social-

 distancing protocols or other Covid-19-based restrictions on release?

 Many inmates—particularly those who have been convicted of serious

 offenses or have a lengthy criminal record—been already proven

 unwilling to abide by society’s most basic norms. It is more than

 reasonable to evaluate whether a particular inmate would adhere to

 release conditions and social-distancing protocols during the pandemic.

 And if a prisoner would be unlikely to take release conditions or Covid-

 19 precautions seriously, he would also be far more likely than the

 general public to contract and spread Covid-19 if released.

    Finally, the Bureau of Prisons’ home-confinement initiative allows it

 to marshal and prioritize its limited resources for the inmates and

 circumstances that are most urgent. For any inmate who is a candidate

 for home confinement, the Bureau of Prisons must first ensure that his

 proposed home-confinement location is suitable for release, does not

 place him at an even greater risk of contracting Covid-19, and does not


                                      11
Case 2:16-cr-20222-AJT-RSW ECF No. 437, PageID.3766 Filed 06/11/20 Page 12 of 28




 place members of the public at risk from him. It must assess

 components of the release plan, including whether the inmate will have

 access to health care and other resources. It must consider myriad other

 factors, including the limited availability of transportation right now

 and the probation department’s reduced ability to supervise inmates

 who have been released. All of those decisions require channeling

 resources to the inmates who are the best candidates for release.

    Those types of system-wide resource-allocation decisions are difficult

 even in normal circumstances. That is why Congress tasked the Bureau

 of Prisons to make them and has not subjected the decisions to judicial

 review. 18 U.S.C. § 3621(b) (“Notwithstanding any other provision of

 law, a designation of a place of imprisonment under this subsection is

 not reviewable by any court.”); United States v. Patino, No. 18- 20451,

 2020 WL 1676766, at *6 (E.D. Mich. Apr. 6, 2020) (“[A]s a general rule,

 the Court lacks authority to direct the operations of the Bureau of

 Prisons.”). It is especially true now, given the Bureau of Prisons’

 substantial and ongoing efforts to address the Covid-19 pandemic.




                                      12
Case 2:16-cr-20222-AJT-RSW ECF No. 437, PageID.3767 Filed 06/11/20 Page 13 of 28




 II.     The Court should deny Cotton’s motion for compassionate
         release.

       Cotton’s motion for a reduced sentence should be denied. A district

 court has “no inherent authority . . . to modify an otherwise valid

 sentence.” United States v. Washington, 584 F.3d 693, 700 (6th Cir.

 2009). Quite the contrary: a district court’s authority to modify a

 defendant’s sentence is “narrowly circumscribed.” United States v.

 Houston, 529 F.3d 743, 753 n.2 (6th Cir. 2008). Absent a specific

 statutory exception, a district court “may not modify a term of

 imprisonment once it has been imposed.” 18 U.S.C. § 3582(c). Those

 statutory exceptions are narrow. United States v. Ross, 245 F.3d 577,

 586 (6th Cir. 2001). Compassionate release under 18 U.S.C.

 § 3582(c)(1)(A) is equally narrow.

       First, compassionate release requires exhaustion. If a defendant

 moves for compassionate release, the district court may not act on the

 motion unless the defendant files it “after” either completing the

 administrative process within the Bureau of Prisons or waiting 30 days

 from when the warden at his facility received his request. 18 U.S.C.

 § 3582(c)(1)(A); United States v. Alam, No. 20-1298, 2020 U.S. App.

 LEXIS 17321 (6th Cir. June 2, 2020); United States v. Raia, 954 F.3d

                                       13
Case 2:16-cr-20222-AJT-RSW ECF No. 437, PageID.3768 Filed 06/11/20 Page 14 of 28




 594, 595–96 (3d Cir. 2020). Because this requirement is a statutory one

 and not judicially crafted, it is mandatory. Alam at *6; Ross v. Blake,

 136 S. Ct. 1850, 1856–57 (2016). It is a claim processing rule, that, once

 invoked by the government, mandates dismissal of the motion. Alam at

 *6.

    Second, even if a defendant exhausts, he must show “extraordinary

 and compelling reasons” for compassionate release, and release must be

 “consistent with” the Sentencing Commission’s policy statements. 18

 U.S.C. § 3582(c)(1)(A). As with the identical language in § 3582(c)(2),

 compliance with the policy statements incorporated by § 3582(c)(1)(A) is

 mandatory. See Dillon v. United States, 560 U.S. 817 (2010); United

 States v. Jackson, 751 F.3d 707, 711 (6th Cir. 2014). To qualify, a

 defendant must have a medical condition, age-related issue, family

 circumstance, or other reason that satisfies the criteria in USSG

 § 1B1.13(1)(A) & cmt. n.1, and he must “not [be] a danger to the safety

 of any other person or to the community,” USSG § 1B1.13(2).

    Third, even if a defendant is eligible for compassionate release, the

 district court may not grant the motion unless the factors in 18 U.S.C.

 § 3553(a) support release. 18 U.S.C. § 3582(c)(1)(A); USSG § 1B1.13. As


                                      14
Case 2:16-cr-20222-AJT-RSW ECF No. 437, PageID.3769 Filed 06/11/20 Page 15 of 28




 at sentencing, those factors require the district court to consider the

 defendant’s history and characteristics, the seriousness of the offense,

 the need to promote respect for the law and provide just punishment for

 the offense, general and specific deterrence, and the protection of the

 public. 18 U.S.C. § 3553(a).

       A.    The Court is barred from granting release because
             Cotton has not exhausted his administrative
             remedies.

    The Court must dismiss Cotton’s motion, because he has not satisfied

 the exhaustion requirement for compassionate release under 18 U.S.C.

 § 3582(c)(1)(A). Until recently, only the Bureau of Prisons could move

 for compassionate release. The First Step Act of 2018 amended the

 statute, permitting defendants to move for it too. First Step Act §

 603(b), Pub. L. No. 115-319, 132 Stat. 5194, 5239 (Dec. 21, 2018).

    But the provision permitting a defendant-initiated motion includes

 an exhaustion requirement. Id. A district court may not grant a

 defendant’s motion for compassionate release unless the defendant files

 it “after” the earlier of (1) the defendant “fully exhaust[ing] all

 administrative rights to appeal a failure of the Bureau of Prisons to

 bring a motion on the defendant’s behalf,” or (2) “the lapse of 30 days


                                      15
Case 2:16-cr-20222-AJT-RSW ECF No. 437, PageID.3770 Filed 06/11/20 Page 16 of 28




 from the receipt of such a request by the warden of the defendant’s

 facility.” 18 U.S.C. § 3582(c)(1)(A); United States v. Raia, 954 F.3d 594,

 595 (3d Cir. 2020). The Sixth Circuit addressed the issue of exhaustion

 in United States v. Waseem Alam, No. 20-1298, 2020 U.S. App. LEXIS

 17321 (6th Cir. June 2, 2020). It concluded that § 3582(c)(1)(A)’s

 exhaustion requirement is a mandatory claim-processing rule that,

 when invoked, requires the dismissal of a motion brought without

 having complied with the exhaustion requirement. Alam at *6. If the

 Director of the Bureau of Prisons does not move for compassionate

 release, a prisoner may take his claim to court only by moving for it on

 his own behalf. Id. At *2-*3. To do that, he must “fully exhaust[] all

 administrative rights to appeal” with the prison or wait 30 days after

 his first request to the prison. 18 U.S.C. § 3582(c)(1)(A). Id. Failure to

 do so means a motion for compassionate release must be dismissed.

    Under this binding precedent, Cotton’s motion for compassionate

 release must be dismissed. On May 25, 2020, Cotton submitted an

 administrative request for compassionate release to the Warden at FCI

 Morgantown based on his purported risk of a severe case of Covid-19.

 As of the date of this filing, the Warden has not ruled on that request.


                                      16
Case 2:16-cr-20222-AJT-RSW ECF No. 437, PageID.3771 Filed 06/11/20 Page 17 of 28




 Even if the Warden had ruled, that is not the end of potential

 administrative remedies, which could include administrative appeal of

 the Warden’s decision. Because 30 days have not yet passed since the

 initial application, nor has Cotton exhausted his remedies, as required

 under 18 U.S.C. § 3582(c)(1)(A), and because the government has

 invoked the rule in this response, the Court must dismiss Cotton’s

 motion.

       B.    There are no extraordinary and compelling reasons to
             grant Cotton compassionate release.

    Even if Cotton had exhausted his administrative remedies,

 compassionate release would be improper. Compassionate release must

 be “consistent with applicable policy statements issued by the

 Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). Congress tasked the

 Sentencing Commission with “describ[ing] what should be considered

 extraordinary and compelling reasons for [a] sentence reduction” under

 § 3582(c)(1)(A), as well as developing “the criteria to be applied and a

 list of specific examples” for when release is permitted. 28 U.S.C. §

 994(t).

    Because the Sentencing Commission has fulfilled Congress’s

 directive in USSG § 1B1.13, that policy statement is mandatory. Section

                                      17
Case 2:16-cr-20222-AJT-RSW ECF No. 437, PageID.3772 Filed 06/11/20 Page 18 of 28




 3582(c)(1)(A)’s reliance on the Sentencing Commission’s policy

 statements mirrors the language governing sentence reductions under

 18 U.S.C. § 3582(c)(2) for retroactive guideline amendments. Compare

 § 3582(c)(1)(A) with § 3582(c)(2). When Congress uses the same

 language in the same statute, it must be interpreted in the same way.

 Marshall, 954 F.3d at 830. In both contexts, then, the Sentencing

 Commission’s restraints “on a district court’s sentence-reduction

 authority [are] absolute.” United States v. Jackson, 751 F.3d 707, 711

 (6th Cir. 2014); accord Dillon v. United States, 560 U.S. 817, 830 (2010).

    The First Step Act did not change that. It amended only who could

 move for compassionate release under § 3582(c)(1)(A). It did not amend

 the substantive requirements for release. United States v. Saldana, No.

 19-7057, 2020 WL 1486892, at *2–*3 (10th Cir. Mar. 26, 2020); United

 States v. Mollica, No. 2:14-CR-329, 2020 WL 1914956, at *4 (N.D. Ala.

 Apr. 20, 2020). Section 1B1.13 remains binding.

    Section 1B1.13 cabins compassionate release to a narrow group of

 non-dangerous defendants who are most in need. That policy statement

 limits “extraordinary and compelling reasons” to four categories: (1) the

 inmate’s medical condition; (2) the inmate’s age; (3) the inmate’s family


                                      18
Case 2:16-cr-20222-AJT-RSW ECF No. 437, PageID.3773 Filed 06/11/20 Page 19 of 28




 circumstances; and (4) other reasons “[a]s determined by the Director of

 the Bureau of Prisons,” which the Bureau of Prisons has set forth in

 Program Statement 5050.50. USSG § 1B1.13 cmt. n.1. As the Tenth

 Circuit recently explained, a district court “lack[s] jurisdiction” to grant

 compassionate release when a defendant’s circumstances do not fall

 within those categories. Saldana, 2020 WL 1486892, at *3.

    The Covid-19 pandemic does not, by itself, qualify as the type of

 inmate-specific condition permitting compassionate release. The Bureau

 of Prisons has worked diligently to implement precautionary measures

 reducing the risk from Covid-19 to Cotton and other inmates. Thus, as

 the Third Circuit has explained, “the mere existence of Covid-19 in

 society and the possibility that it may spread to a particular prison

 alone cannot independently justify compassionate release, especially

 considering BOP’s statutory role, and its extensive and professional

 efforts to curtail the virus’s spread.” Raia, 954 F.3d at 597. And there

 are no confirmed cases where Cotton is incarcerated, FCI Morgantown,

 and so any risk of infection is attenuated.

    Cotton’s age and medical condition likewise do not satisfy the

 requirements for release in USSG § 1B1.13 cmt. n.1, even when


                                      19
Case 2:16-cr-20222-AJT-RSW ECF No. 437, PageID.3774 Filed 06/11/20 Page 20 of 28




 considered in combination with the Covid-19 pandemic. The Centers for

 Disease Control publishes guidance for what demographic and medical

 criteria may put one at risk of a severe case of Covid-19. See

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

 precautions/groups-at-higher-risk.html. A review of Cotton’s medical

 records shows that he has not been diagnosed with any of these

 recognized risk factors for a severe case of Covid-19. (See Exhibit 1,

 2020 Medical Records, pg. 21 (“Health Problems”)). Cotton is 64 years

 old, still not quite the age of 65 noted by the CDC as the age at which

 an individual’s risk of a severe case of Covid-19 is particularly

 heightened. So whether considered alone or in combination with the

 Covid-19 pandemic, Cotton’s age and medical condition do not satisfy

 the initial eligibility criteria for release under USSG § 1B1.13 cmt. n.1.

 See United States v. Murphy, No. 15-20411, 2020 WL 2507619, at *5–*6

 (E.D. Mich. May 15, 2020).

    In his letter to the Court requesting compassionate release, Cotton

 pointed to his asthma, as well as other of his medical conditions, such

 as glaucoma and gout. Cotton is correct that asthma can be a risk factor

 for a more severe case of Covid-19, but, according to the CDC, it is only


                                      20
Case 2:16-cr-20222-AJT-RSW ECF No. 437, PageID.3775 Filed 06/11/20 Page 21 of 28




 “moderate to severe cases” of asthma that are such a risk factor. See

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

 precautions/groups-at-higher-risk.html. This distinction between the

 varying degrees of asthma matters in the analysis of whether a

 prisoner’s asthma constitutes an extraordinary and compelling reason

 for release. See United States v. Collins, No. 17-20360, Dkt. #104

 (E.D.Mich. May 7, 2020)(denying compassionate release to a prisoner

 with mild asthma and explaining the different degrees of asthma).

 Cotton’s medical records from BOP do not clearly state what degree of

 asthma he has, but a review of what constitutes moderate to severe

 asthma in comparison with Cotton’s medical records shows his

 condition to be under control and not to the level of either “moderate” or

 “severe” asthma.

    As noted by Judge Lawson in the Collins matter, asthma is classified

 into four categories based on how often you have symptoms and how

 well you breathe. These categories are: mild intermittent; mild

 persistent; moderate persistent; and severe persistent.

 https://www.webmd.com/asthma/qa/what-are-the-categories-of-asthma




                                      21
Case 2:16-cr-20222-AJT-RSW ECF No. 437, PageID.3776 Filed 06/11/20 Page 22 of 28




 “Moderate persistent asthma” is characterized by daily symptoms,

 nighttime symptoms more than five times per month, and one’s

 symptoms affect one’s activity, happen more than two times per week,

 and may last for days. https://www.webmd.com/asthma/qa/what-is-

 moderate-persistent-asthma. Additionally, one’s lung function tests are

 60% to 80% of predicted values based on age, sex, and height. Id. Severe

 persistent asthma is characterized by having symptoms continuously,

 with frequent nighttime asthma.

 https://www.webmd.com/asthma/qa/what-is-severe-persistent-asthma.

 Ones activities are also limited, and lung function is less than 60% of

 predicted values based on age, sex, and height. Id.

    While Cotton characterizes his asthma as severe, none of the

 information before the Court at this time supports that suggestion. The

 PSR noted Cotton’s asthma, but without elaboration. (PSR ¶ 47). BOP

 medical records show that Cotton has had three encounters with

 medical personnel concerning his asthma. On February 11, 2020,

 during a medical appointment at which his gout was the chief reason

 for the visit, his asthma was also discussed. (Ex. 1: 2020 Medical

 Records, pg. 5). Cotton described using his albuterol twice a week, just


                                      22
Case 2:16-cr-20222-AJT-RSW ECF No. 437, PageID.3777 Filed 06/11/20 Page 23 of 28




 prior to exercise or a cold wind. (Id.). Cotton also denied any nocturnal

 symptoms. On March 6, 2019, Cotton complained of having issues

 breathing due to grass exacerbating his asthma. (Ex. 2: 2019 Medical

 Records, pg. 9). He was instructed to comply with use of his inhaler

 medications as directed. (Id.). This appears to have solved the issues.

 On August 6, 2018, Cotton’s asthma was simply noted during the course

 of a general physical, with no complaints concerning it noted. (Ex. 3:

 2018 Medical Records, pg. 24).

    Thus, there is currently nothing in the record that demonstrates that

 Cotton has the severity of asthma that would qualify as a known risk

 factor for a severe case of Covid-19. None of the BOP medical records

 discuss Cotton’s lung capacity, and the records show him to not have

 the sort of nocturnal symptoms that characterize a moderate or severe

 case of asthma.

    Cotton also claims to have at one time been diagnosed with chronic

 obstructive pulmonary disease. COPD is a kind of chronic lung disease

 that is noted as a risk factor for severe Covid-19 symptoms.

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

 precautions/groups-at-higher-risk.html. But Cotton provides no support


                                      23
Case 2:16-cr-20222-AJT-RSW ECF No. 437, PageID.3778 Filed 06/11/20 Page 24 of 28




 for the assertion that he has this condition, and the medical records

 available to the government do not indicate that he has this disease.

    Finally, even if the combination of Cotton’s medical conditions and

 the Covid-19 pandemic satisfied the initial criteria for eligibility in

 USSG § 1B1.13 cmt. n.1, Cotton would remain ineligible for

 compassionate release because he is a danger to the community. Section

 1B1.13(2) only permits release if a “defendant is not a danger to the

 safety of any other person or to the community, as provided in 18 U.S.C.

 § 3142(g).” It thus prohibits the release of violent offenders, including

 most drug dealers. See United States v. Stone, 608 F.3d 939, 947–48 &

 n.6 (6th Cir. 2010). An evaluation of dangerousness under § 3142(g) also

 requires a comprehensive view of community safety—“a broader

 construction than the mere danger of physical violence.” United States

 v. Cook, 880 F.2d 1158, 1161 (10th Cir. 1989) (per curiam).

    Adhering to § 1B1.13(2) is especially important given the current

 strain on society’s first responders and the rise in certain types of crime

 during the Covid-19 pandemic. Police departments in many cities have

 been stretched to their limits as officers have either contracted Covid-19

 or been placed in quarantine. Some cities, including Detroit, have seen


                                      24
Case 2:16-cr-20222-AJT-RSW ECF No. 437, PageID.3779 Filed 06/11/20 Page 25 of 28




 spikes in shootings and murders. Child sex predators have taken

 advantage of bored school-aged kids spending more time online. Covid-

 19-based fraud schemes have proliferated. There are real risks to public

 safety right now, and those risks will only increase if our community is

 faced with a sudden influx of convicted defendants.

    Because Cotton’s release would endanger the community, § 1B1.13(2)

 prohibits reducing his sentence under § 3582(c)(1)(A). Cotton was

 heavily involved in distributing large quantities of cocaine, and did it

 over and over again. And he didn’t stop there. Cotton also supported the

 financial side of this endeavor, helping to launder the funds through

 bank accounts of his co-conspirators. When presented with the

 opportunity to potentially lessen his sentence, Cotton declined to

 participate in a simple, limited proffer with the government that would

 have made him safety valve eligible. Cotton is an unrepentant,

 professional drug dealer, and there is little reason to believe that he will

 abide by the law if released.

    Cotton is not eligible for compassionate release.




                                      25
Case 2:16-cr-20222-AJT-RSW ECF No. 437, PageID.3780 Filed 06/11/20 Page 26 of 28




       C.    The factors in 18 U.S.C. § 3553(a) strongly weigh
             against compassionate release.

    Even when an inmate has shown “extraordinary and compelling

 reasons” and demonstrated that he is not dangerous, he is still not

 entitled to compassionate release. Before ordering relief, the Court must

 consider the factors set forth in 18 U.S.C. § 3553(a) and determine that

 release is appropriate. See United States v. Austin, No. 15-20609, 2020

 WL 2507622, at *3–*5 (E.D. Mich. May 15, 2020) (holding that the

 “[d]efendant’s circumstances do not warrant compassionate release . . .

 under 18 U.S.C. § 3553(a)”); United States v. Murphy, No. 15-20411,

 2020 WL 2507619, at *6 (E.D. Mich. May 15, 2020) (denying

 compassionate release because “the 18 U.S.C. § 3553(a) sentencing

 factors do not favor release”); see also United States v. Kincaid, 802 F.

 App’x 187, 188–89 (6th Cir. 2020) (upholding a district court’s denial of

 compassionate release based on the § 3553(a) factors). So even if the

 Court were to find Cotton eligible for compassionate release, the

 § 3553(a) factors should still disqualify him for the reasons noted above

 concerning the nature and circumstances of the offense and his danger

 to the community.



                                      26
Case 2:16-cr-20222-AJT-RSW ECF No. 437, PageID.3781 Filed 06/11/20 Page 27 of 28




  III. If the Court were to grant Cotton’s motion, it should order
       a 14-day quarantine before release.

       If the Court were inclined to grant Cotton’s motion despite the

 government’s arguments above, the Court should order that he be

 subjected to a 14-day quarantine before release.


                                 Conclusion

    Cotton’s motion should be denied.

                                           Respectfully submitted,

                                           MATTHEW SCHNEIDER
                                           United States Attorney

                                           s/ Brant Cook
                                           Assistant U.S. Attorney
                                           211 West Fort Street, Suite 2001
                                           Detroit, MI 48226
                                           (313) 226-9756
                                           brant.cook@usdoj.gov
 Dated: June 11, 2020




                                      27
Case 2:16-cr-20222-AJT-RSW ECF No. 437, PageID.3782 Filed 06/11/20 Page 28 of 28




                            Certificate of Service

       I certify that on June 11, 2020, I electronically filed the foregoing

 document with the Clerk of the Court for the Eastern District of

 Michigan using the ECF system, which will send notification of the

 filing to all users of record.

                                           s/ Brant Cook
                                           Assistant U.S. Attorney




                                      28
